Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Kingsway announces repurchase of outstanding indebtedness TORONTO, July 8 /CNW/ - Kingsway Financial Services Inc. (NYSE, TSX: KFS) (the "Company") announced today that since the debt repurchases made in connection with the disposition of Jevco Insurance Company at the end of March 2010, it has repurchased an aggregate principal amount of C$33,932,000 of Unsecured 6% Debentures due July 11, 2012 issued by Kingsway 2007 General Partnership (the "2012 Debentures") and an aggregate principal amount of US$25,583,000 of 7.50% Senior Notes due 2014 (the "2014 Notes") issued by
